CRIST, Presiding Judge.
Appeal from a jury conviction for burglary in the second degree of a building in St. Louis, Missouri. Defendant was sentenced as a persistent offender to seven years imprisonment. We affirm.
In his sole point of error, defendant argues that the trial court erred in allowing inquiry into the length of sentences served from prior convictions. As the transcript indicates, however, the prosecutor’s questions concerned the length of sentences received from prior convictions rather than the length of sentences served.
The matter has not been preserved for review. At trial, defense counsel made only a general objection to the first question concerning the length of a sentence received for a prior conviction. Additional questions concerning sentences received for previous convictions elicited no objection from defense counsel. In addition, this issue is not preserved in defendant’s motion for a new trial. Defendant urges us to review the matter on plain error pursuant to Rule 30.20.
We find no error, because inquiry into the length of sentences received as a result of prior convictions is permissible upon cross examination of a witness. State v. Woods, 637 S.W.2d 113, 118 (Mo.App.1982). Having found no error, the question of plain error is moot.
Judgment affirmed.
PUDLOWSKI and SIMON, JJ., concur.